Exhibit 10.4
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of June
4, 2013, by and among Starstream Entertainment, LLC, a Delaware limited
liability company (the “Grantor”), and OmniView Capital, LLC, in its capacity as
collateral agent (in such capacity, the “Collateral Agent”) for the Holders (as
defined below).


WITNESSETH:


WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
June 4, 2013, by and among the Grantor and each party listed as a “Buyer” on the
Schedule of Buyers attached thereto as Schedule I (the “Purchase Agreement”),
the Grantor shall sell, and the Buyers shall purchase, the “Notes” (as defined
in the Purchase Agreement);


WHEREAS, it is a condition precedent to the Buyers purchasing the Notes that the
Grantor has granted a security interest in and to the Collateral (as defined in
this Agreement) to the Collateral Agent for the benefit of the Holders to secure
all of the Grantor’s obligations under the Purchase Agreement, the Notes issued
pursuant thereto and the other “Subscription Documents” (as defined in the
Purchase Agreement, and as the same may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof, the
“Subscription Documents”), on the terms and conditions set forth in this
Agreement;


NOW, THEREFORE, for and in consideration of the Purchase Agreement and the
Notes, the other premises and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, the parties covenant and agree as follows:


1.           Definitions. Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Purchase Agreement.  In addition to
the words and terms defined elsewhere in this Agreement, the following words and
terms shall have the following meanings, unless the context otherwise clearly
requires:


“Accounts” shall have the meaning given to that term in the Code and shall
include without limitation all rights of the Grantor, whenever acquired, to
payment for goods sold or leased or for services rendered, whether or not earned
by performance.


“Chattel Paper” shall have the meaning given to that term in the Code and shall
include without limitation all writings owned by the Grantor, whenever acquired,
which evidence both a monetary obligation and a security interest in or a lease
of specific goods.


“Code” shall mean the Uniform Commercial Code as in effect on the date of this
Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the Collateral from time to
time.


“Collateral” shall mean (i) all tangible and intangible assets of the Grantor,
including, without limitation, collectively the Accounts, Chattel Paper, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Intellectual Property, Inventory and Investment Property of the Grantor, and
(ii) Proceeds of each of them.
 
 
 

--------------------------------------------------------------------------------

 
 
“Deposit Accounts” shall have the meaning given to that term in the Code and
shall include a demand, time, savings, passbook or similar account maintained
with a bank, savings bank, savings and loan association, credit union, trust
company or other organization that is engaged in the business of banking.


“Documents” shall have the meaning given to that term in the Code and shall
include without limitation all warehouse receipts (as defined by the Code) and
other documents of title (as defined by the Code) owned by the Grantor, whenever
acquired.


“Equipment” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Grantor, whenever acquired and
wherever located, used or brought for use primarily in the business or for the
benefit of the Grantor, and not included in Inventory of the Grantor, together
with all attachments, accessories and parts used or intended to be used with any
of those goods or Fixtures, whether now or in the future installed therein or
thereon or affixed thereto, as well as all substitutes and replacements thereof
in whole or in part.


“Event of Default” shall mean (i) any of the Events of Default described in the
Notes or the Subscription Documents, or (ii) any default by a Grantor in the
performance of its obligations under this Agreement.


“Fixtures” shall have the meaning given to that term in the Code, and shall
include without limitation leasehold improvements.


“General Intangibles” shall have the meaning given to that term in the Code and
shall include, without limitation, all leases under which the Grantor, now or in
the future leases and or obtains a right to occupy or use real or personal
property, or both, all of the other contract rights of the Grantor, whenever
acquired, and customer lists, choses in action, claims (including claims for
indemnification), books, records, patents, copyrights, trademarks, blueprints,
drawings, designs and plans, trade secrets, methods, processes, contracts,
licenses, license agreements, formulae, tax and any other types of refunds,
returned and unearned insurance premiums, rights and claims under insurance
policies, and computer information, software, records and data, and oil, gas, or
other minerals before extraction now owned or acquired after the date of this
Agreement by the Grantor.


“Holder” means each Buyer and any person to whom a Buyer assigns all or any
portion of a Note in accordance with the terms thereof.


“Instruments” shall have the meaning given to that term in the Code and shall
include, without limitation, all negotiable instruments (as defined in the
Code), all certificated securities (as defined in the Code) and all other
writings which evidence a right to the payment of money now or after the date of
this Agreement owned by the Grantor.
 
 
2

--------------------------------------------------------------------------------

 
 
“Inventory” shall have the meaning given to that term in the Code and shall
include without limitation all goods owned by the Grantor, whenever acquired and
wherever located, held for sale or lease or furnished or to be furnished under
contracts of service, and all raw materials, work in process and materials owned
by the Grantor, and used or consumed in the Grantor’s business, whenever
acquired and wherever located.


“Investment Property,” “Securities Intermediary” and “Commodities Intermediary”
each shall have the meaning set forth in the Code.


“Permitted Liens” shall mean all (i) all liens on the assets of a Grantor which
have been disclosed to the Buyers by the Grantor on a Schedule II attached
hereto or pursuant to the other Note Documents, and (ii) all purchase money
security interests hereinafter incurred by a Grantor in the ordinary course of
business.


“Proceeds” shall have the meaning given to that term in the Code and shall
include without limitation whatever is received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether cash or non-cash,
and includes without limitation proceeds of insurance payable by reason of loss
of or damage to Collateral.


Capitalized terms not otherwise defined in this Agreement or the Purchase
Agreement shall have the meanings attributed to such terms in the Code.


 
2.
Security Interest.



(a)           As security for the full and timely payment of the Notes in
accordance with the terms of the Purchase Agreement and the performance of the
obligations of the Company under the Purchase Agreement, the Notes and the other
Subscription Documents, the Grantor agrees that the Holders shall have, and the
Grantor hereby grants and conveys to and creates in favor of the Holders, a
security interest under the Code in and to its Collateral, whether now owned or
existing or hereafter acquired or arising and regardless of where located. The
security interest granted to the Holders in this Agreement shall be the second
priority security interest, prior and superior to the rights of all third
parties existing on or arising after the date of this Agreement, except for the
Credit Facility, subject to the Permitted Liens. The lien covering the
Collateral will be subordinate only to the liens granted or to be granted by
Grantor to lenders in the same Collateral to secure the Permitted Liens.


(b)           All of the Equipment, Inventory and Goods owned by the Grantor is
located in the states as specified on Schedule I attached hereto (except to the
extent any such Equipment, Inventory or Goods is in transit or located at such
Grantor’s job site in the ordinary course of business).  Except as disclosed on
Schedule I, none of the Collateral is in the possession of any bailee,
warehousemen, processor or consignee.  Schedule I discloses such Grantor name as
of the date hereof as it appears in official filings in the state of its
incorporation, the organizational identification number issued by Grantor’s
state of incorporation, formation or organization (or a statement that no such
number has been issued), and the chief place of business, chief executive
officer and the office where Grantor keeps its books and records.  The Grantor
has only one state of incorporation.  The Grantor does not do business and have
not done business during the past five (5) years under any trade name or
fictitious business name except as disclosed on Schedule I attached hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
3.             Provisions Applicable to the Collateral. The parties agree that
the following provisions shall be applicable to the Collateral:


(a)           The Grantor covenants and agrees that at all times during the term
of this Agreement it shall keep accurate and complete books and records
concerning the Collateral that is now owned by the Grantor.


(b)           The Holders or their representatives shall have the right, upon
reasonable prior written notice to a Grantor and during the regular business
hours of the Grantor, to examine and inspect the Collateral and to review the
books and records of the Grantor concerning the Collateral that is now owned or
acquired after the date of this Agreement by the Grantor and to copy the same
and make excerpts therefrom; provided, however, that from and after the
occurrence of an Event of Default, the rights of inspection and entry shall be
subject to the requirements of the Code.


(c)           The Grantor shall at all times during the term of this Agreement
keep the Equipment, Inventory and Fixtures that are now owned by the Grantor in
the states set forth on Schedule I or, upon written notice to the Collateral
Agent, at such other locations for which the Holders have filed financing
statements, and in no other states without 20 days’ prior written notice to the
Holders, except that the Grantor shall have the right until one or more Events
of Default shall occur to sell, move or otherwise dispose of Inventory and other
Collateral in the ordinary course of business.


(d)           The Grantor shall not move the location of its principal executive
offices without prior written notification to the Collateral Agent.


(e)           Without the prior written consent of the Holders, the Grantor
shall not sell, lease or otherwise dispose of any Equipment or Fixtures, except
in the ordinary course of their business.


(f)           Promptly upon request of the Holders or the Collateral Agent from
time to time, the Grantor shall furnish the Holders or the Collateral Agent with
such information and documents regarding the Collateral and the Grantor’s
financial condition, business, assets or liabilities, at such times and in such
form and detail as the Holders may reasonably request.


(g)           During the term of this Agreement, the Grantor shall deliver to
the Holders or the Collateral Agent, upon their reasonable, written request from
time to time, without limitation,


(i)            all invoices and customer statements rendered to account debtors,
documents, contracts, chattel paper, instruments and other writings pertaining
to the Grantor’s contracts or the performance of the Grantor’s contracts,


 
4

--------------------------------------------------------------------------------

 
 
(ii)           evidence of the Grantor’s accounts and statements showing the
aging, identification, reconciliation and collection thereof, and


(iii)          reports as to the Grantor’s inventory and sales, shipment, damage
or loss thereof, all of the foregoing to be certified by authorized officers or
other employees of the Grantor, and Grantor shall take all necessary action
during the term of this Agreement to facilitate perfection of any and all
security interests in favor of the Holders by the Collateral Agent.


(h)           Notwithstanding the security interest in the Collateral granted to
and created in favor of the Holders under this Agreement, the Grantor shall have
the right until one or more Events of Default shall occur, at its own cost and
expense, to collect the Accounts and the Chattel Paper and to enforce their
contract rights.


(i)            After the occurrence of an Event of Default, the Collateral Agent
shall have the right, in its sole discretion, to give notice of the Holders’
security interest to account debtors obligated to the Grantor and to take over
and direct collection of the Accounts and the Chattel Paper, to notify such
account debtors to make payment directly to the Holders and to enforce payment
of the Accounts and the Chattel Paper and to enforce the Grantor’s contract
rights. It is understood and agreed by the Grantor that the Collateral Agent
shall have no liability whatsoever under this subsection (i) except for their
own gross negligence or willful misconduct.


(j)            At all times during the term of this Agreement, the Grantor shall
promptly deliver to the Collateral Agent, upon its written request, all existing
leases, and all other leases entered into by the Grantor from time to time,
covering any Equipment or Inventory which is leased to third parties.


(k)           The Grantor shall not change its name, entity status, federal
taxpayer identification number, or provincial organizational or registration
number, or the state under which it is organized without the prior written
consent of the Holders, which consent shall not be unreasonably withheld.


(l)            The Grantor shall not close any of its Deposit Accounts or open
any new or additional Deposit Accounts without first giving the Holders at least
fifteen (15) days’ prior written notice thereof; however, Holders grant
Collateral Agent the power to waive a portion of the notice period if such
waiver does not harm Holders’ security position.


(m)          The Grantor shall cooperate with the Holders and the Collateral
Agent, at the Grantor’s reasonable expense, in perfecting Holders’ security
interest in any of the Collateral.


(n)           The Collateral Agent may file any necessary financing statements
and other documents the Collateral Agent deems reasonably necessary in order to
perfect Holders’ security interest without either Grantor’s signature.  The
Grantor grants to the Collateral Agent a power of attorney for the sole purpose
of executing any documents on behalf of the Grantor which the Collateral Agent
deems reasonably necessary to perfect Holders’ security interest.  Such power,
coupled with an interest, is irrevocable.
 
 
5

--------------------------------------------------------------------------------

 
 
4.            Actions with Respect to Accounts. The Grantor irrevocably makes,
constitutes and appoints the Collateral Agent its true and lawful
attorney-in-fact with power to sign its name and to take any of the following
actions after the occurrence and prior to the cure of an Event of Default, at
any time without notice to either Grantor and at the Grantor’s reasonable
expense:


(a)           Verify the validity and amount of, or any other matter relating
to, the Collateral by mail, telephone, telegraph or otherwise;


(b)           Notify all account debtors that the Accounts have been assigned to
the Holders and that the Holders have a security interest in the Accounts;


(c)           Direct all account debtors to make payment of all Accounts
directly to the Holders;


(d)           Take control in any reasonable manner of any cash or non-cash
items of payment or proceeds of Accounts;


(e)           Receive, open and respond to all mail addressed to the Grantor;


(f)           Take control in any manner of any rejected, returned, stopped in
transit or repossessed goods relating to Accounts;


(g)           Enforce payment of and collect any Accounts, by legal proceedings
or otherwise, and for such purpose the Holders may:


(1)           Demand payment of any Accounts or direct any account debtors to
make payment of Accounts directly to the Holders;


(2)           Receive and collect all monies due or to become due to the Grantor
pursuant to the Accounts;


(3)           Exercise all of the Grantor’s rights and remedies with respect to
the collection of Accounts;


(4)           Settle, adjust, compromise, extend, renew, discharge or release
Accounts in a commercially reasonable manner;


(5)           Sell or assign Accounts on such reasonable terms, for such
reasonable amounts and at such reasonable times as the Holders reasonably deem
advisable;


(6)           Prepare, file and sign the Grantor’s name or names on any Proof of
Claim or similar documents in any proceeding filed under federal or state
bankruptcy, insolvency, reorganization or other similar law as to any account
debtor;
 
 
6

--------------------------------------------------------------------------------

 
 
(7)           Prepare, file and sign the Grantor’s name or names on any notice
of lien, claim of mechanic’s lien, assignment or satisfaction of lien or
mechanic’s lien or similar document in connection with the Collateral;


(8)           Endorse the name of the Grantor upon any chattel papers,
documents, instruments, invoices, freight bills, bills of lading or similar
documents or agreements relating to Accounts or goods pertaining to Accounts or
upon any checks or other media of payment or evidence of a security interest
that may come into the Holders’ possession;


(9)           Sign the name or names of the Grantor to verifications of Accounts
and notices of Accounts sent by account debtors to the Grantor; or


(10)         Take all other actions that the Holders reasonably deem to be
necessary or desirable to protect the Grantor’s interest in the Accounts.


(h)           Negotiate and endorse any Document in favor of the Holders or
their designees, covering Inventory which constitutes Collateral, and related
documents for the purpose of carrying out the provisions of this Agreement and
taking any action and executing in the name(s) of Grantor any instrument which
the Holders may reasonably deem necessary or advisable to accomplish the purpose
hereof. Without limiting the generality of the foregoing, the Collateral Agent
shall have the right and power to receive, endorse and collect checks and other
orders for the payment of money made payable to the Grantor representing any
payment or reimbursement made under, pursuant to or with respect to, the
Collateral or any part thereof and to give full discharge to the same. The
Grantor does hereby ratify and approve all acts of said attorney and agrees that
said attorney shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, except for said attorney’s
own gross negligence or willful misconduct. This power, being coupled with an
interest, is irrevocable until the Notes are paid in full (at which time this
power shall terminate in full) and the Grantor shall have performed all of its
obligations under this Agreement. The Grantor further agrees to use its
reasonable efforts to assist the Collateral Agent in the collection and
enforcement of the Accounts and will not hinder, delay or impede the Holders in
any manner in its collection and enforcement of the Accounts.


5.              Preservation and Protection of Security Interest. The Grantor
represents and warrants that it has, and covenants and agrees that at all times
during the term of this Agreement, it will have, good and marketable title to
the Collateral now owned by it free and clear of all mortgages, pledges, liens,
security interests, charges or other encumbrances, except for the Permitted
Liens and those junior in right of payment and enforcement to that of the
Holders or in favor of the Holders, and shall defend the Collateral against the
claims and demands of all persons, firms and entities whomsoever. Assuming
Holders have taken all required action to perfect a security interest in the
Collateral as provided by the Code, the Grantor represents and warrants that as
of the date of this Agreement the Holders have, and that all times in the future
the Holders will have, a second priority perfected security interest in the
Collateral, prior and superior to the rights of all third parties in the
Collateral existing on the date of this Agreement or arising after the date of
this Agreement, except for the Credit Facility, and subordinate only to the
liens granted or to be granted by Grantor to lenders in the same Collateral to
secure the Permitted Liens. Except as permitted by this Agreement, the Grantor
covenants and agrees that it shall not, without the prior written consent of the
Holders (i) borrow against the Collateral or any portion of the Collateral from
any other person, firm or entity, except for borrowings which are subordinate to
the rights of the Holders, (ii) grant or create or permit to attach or exist any
mortgage, pledge, lien, charge or other encumbrance, or security interest on, of
or in any of the Collateral or any portion of the Collateral except those in
favor of the Holders or the Permitted Liens, (iii) permit any levy or attachment
to be made against the Collateral or any portion of the Collateral, except those
subject to the Permitted Liens, or (iv) permit any financing statements to be on
file with respect to any of the Collateral, except financing statements in favor
of the Holders or those with respect to the Permitted Liens. The Grantor shall
faithfully preserve and protect the Holders’ security interest in the Collateral
and shall, at its own reasonable cost and expense, cause, or assist the Holders
to cause that security interest to be perfected and continue perfected so long
as the Notes or any portion of the Notes are outstanding, unpaid or executory.
For purposes of the perfection of the Holders’ security interest in the
Collateral in accordance with the requirements of this Agreement, the Grantor
shall from time to time at the request of the Holders file or record, or cause
to be filed or recorded, such instruments, documents and notices, including
assignments, financing statements and continuation statements, as the Holders
may reasonably deem necessary or advisable from time to time in order to perfect
and continue perfected such security interest. The Grantor shall do all such
other acts and things and shall execute and deliver all such other instruments
and documents, including further security agreements, pledges, endorsements,
assignments and notices, as the Holders in their discretion may reasonably deem
necessary or advisable from time to time in order to perfect and preserve the
priority of such security interest as a second lien security interest in the
Collateral prior to the rights of all third persons, firms and entities,
subordinate only to the liens granted by Grantor to lenders in the same
Collateral to secure the Permitted Liens and except as may be otherwise provided
in this Agreement. The Grantor agrees that a carbon, photographic or other
reproduction of this Agreement or a financing statement is sufficient as a
financing statement and may be filed instead of the original.
 
 
7

--------------------------------------------------------------------------------

 
 
6.             Insurance. Risk of loss of, damage to or destruction of the
Equipment, Inventory and Fixtures is on the Grantor. The Grantor shall insure
the Equipment, Inventory and Fixtures against such risks and casualties and in
such amounts and with such insurance companies as is ordinarily carried by
corporations or other entities engaged in the same or similar businesses and
similarly situated or as otherwise reasonably required by the Holders in their
sole discretion. In the event of loss of, damage to or destruction of the
Equipment, Inventory or Fixtures during the term of this Agreement, the Grantor
shall promptly notify the Collateral Agent of such loss, damage or destruction.
At the reasonable request of the Holders, the Grantor’s policies of insurance
shall contain loss payable clauses in favor of the Grantor and the Holders as
their respective interests may appear and shall contain provision for
notification of the Holders thirty (30) days prior to the termination of such
policy. At the request of the Holders, copies of all such policies, or
certificates evidencing the same, shall be deposited with the Holders. If any
Grantor fails to effect and keep in full force and effect such insurance or fail
to pay the premiums when due, the Holders may (but shall not be obligated to) do
so for the account of such Grantor and add the cost thereof to the Notes.  The
Holders are irrevocably appointed attorney-in-fact of the Grantor to endorse any
draft or check which may be payable to the Grantor in order to collect the
proceeds of such insurance. Unless an Event of Default has occurred and is
continuing, the Holders will turn over to the Grantor the proceeds of any such
insurance collected by it on the condition that the Grantor apply such proceeds
either (i) to the repair of damaged Equipment, Inventory or Fixtures, or (ii) to
the replacement of destroyed Equipment, Inventory or Fixtures with Equipment,
Inventory or Fixtures of the same or similar type and function and of at least
equivalent value (in the sole judgment of the Holders), provided such
replacement Equipment, Fixtures or Inventory is made subject to the security
interest created by this Agreement and constitutes a second lien security
interest in the Equipment, Inventory and Fixtures subordinate only to the liens
granted by Grantor to lenders in the same Collateral to secure  the Permitted
Liens and other security interests permitted under this Agreement, and is
perfected by the filing of financing statements in the appropriate public
offices and the taking of such other action as may be necessary or desirable in
order to perfect and continue perfected such security interest. Any balance of
insurance proceeds remaining in the possession of the Holders after payment in
full of the Notes shall be paid over to the applicable Grantor or its order.


 
8

--------------------------------------------------------------------------------

 
 
7.             Maintenance and Repair. The Grantor shall maintain the Equipment,
Inventory and Fixtures, and every portion thereof, in good condition, repair and
working order, reasonable wear and tear alone excepted, and shall pay and
discharge all taxes, levies and other impositions assessed or levied thereon as
well as the cost of repairs to or maintenance of the same. If any Grantor fails
to do so, the Holders may (but shall not be obligated to) pay the cost of such
repairs or maintenance and such taxes, levies or impositions for the account of
such Grantor and add the amount of such payments to the principal of the Notes.


8.              Preservation of Rights against Third Parties; Preservation of
Collateral in Holders’ Possession. Until such time as the Holders exercise their
right to effect direct collection of the Accounts and the Chattel Paper and to
effect the enforcement of the Grantor’s contract rights, the Grantor assumes
full responsibility for taking any and all commercially reasonable steps to
preserve rights in respect of the Accounts and the Chattel Paper and their
contracts against prior parties. The Holders shall be deemed to have exercised
reasonable care in the custody and preservation of such of the Collateral as may
come into its possession from time to time if the Holders take such action for
that purpose as the relevant Grantor shall request in writing, provided that
such requested action shall not, in the judgment of the Holders, impair the
Holders’ security interest in the Collateral or its right in, or the value of,
the Collateral, and provided further that the Holders receive such written
request in sufficient time to permit the Holders to take the requested action.


 
9.
Events of Default and Remedies.



(a)           If any one or more of the Events of Default shall occur or shall
exist, the Collateral Agent may then or at any time thereafter, so long as such
default shall continue, foreclose the lien or security interest in the
Collateral in any way permitted by law, or upon fifteen (15) days’ prior written
notice to the relevant Grantor, sell any or all Collateral at private sale at
any time or place in one or more sales, at such price or prices and upon such
terms, either for cash or on credit, as the Collateral Agent, in its sole
discretion, may elect, or sell any or all Collateral at public auction, either
for cash or on credit, as the Collateral Agent, in its sole discretion, may
elect, and at any such sale, the Collateral Agent may bid for and become the
purchaser of any or all such Collateral. Pending any such action the Collateral
Agent may liquidate the Collateral.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           If any one or more of the Events of Default shall occur or shall
exist, the Collateral Agents may then, or at any time thereafter, so long as
such default shall continue, grant extensions to, or adjust claims of, or make
compromises or settlements with, debtors, guarantors or any other parties with
respect to Collateral or any securities, guarantees or insurance applying
thereon, without notice to or the consent of any Grantor, without affecting the
Grantor’s liability under this Agreement or the Notes. The Grantor waives notice
of acceptance, of nonpayment, protest or notice of protest of any Accounts or
Chattel Paper, any of its contract rights or Collateral and any other notices to
which the Grantor may be entitled.


(c)           If any one or more of the Events of Default shall occur or shall
exist and be continuing, then in any such event, the Collateral Agent shall have
such additional rights and remedies in respect of the Collateral or any portion
thereof as are provided by the Code and such other rights and remedies in
respect thereof which it may have at law or in equity or under this Agreement,
including without limitation the right to enter any premises where Equipment,
Inventory and/or Fixtures are located and take possession and control thereof
without demand or notice and without prior judicial hearing or legal
proceedings, which the Grantor expressly waives.


(d)           The Collateral Agent shall apply the Proceeds of any sale or
liquidation of the Collateral, and, subject to Section 5, any Proceeds received
by the Collateral Agent from insurance, first to the payment of the reasonable
costs and expenses incurred by the Collateral Agent in connection with such sale
or collection, including without limitation reasonable attorneys’ fees and legal
expenses; second to the payment of the Notes, pro rata, whether on account of
principal or interest or otherwise as the Collateral Agent, in its sole
discretion, may elect, and then to pay the balance, if any, to the relevant
Grantor or as otherwise required by law. If such Proceeds are insufficient to
pay the amounts required by law, the Grantors shall be liable for any
deficiency.


(e)           Upon the occurrence of any Event of Default, the Grantor shall
promptly upon written demand by the Collateral Agent assemble the Equipment,
Inventory and Fixtures and make them available to the Holders at a place or
places to be designated by the Collateral Agent The rights of the Collateral
Agent under this paragraph to have the Equipment, Inventory and Fixtures
assembled and made available to it is of the essence of this Agreement and the
Collateral Agent may, at its election, enforce such right by an action in equity
for injunctive relief or specific performance, without the requirement of a
bond.


10.           Defeasance. Notwithstanding anything to the contrary contained in
this Agreement upon payment and performance in full of the Notes, this Agreement
shall terminate and be of no further force and effect and the Holders shall
thereupon terminate their security interest in the Collateral. Until such time,
however, this Agreement shall be binding upon and inure to the benefit of the
parties, their successors and assigns, provided that, without the prior written
consent of the Holders, no Grantor may assign this Agreement or any of its
rights under this Agreement or delegate any of its duties or obligations under
this Agreement and any such attempted assignment or delegation shall be null and
void. This Agreement is not intended and shall not be construed to obligate the
Holders to take any action whatsoever with respect to the Collateral or to incur
expenses or perform or discharge any obligation, duty or disability of any
Grantor.
 
 
10

--------------------------------------------------------------------------------

 
 
 
11.
The Collateral Agent.



(a)            Delegation of Duties.  The Collateral Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Collateral Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.


(b)           Liability of Collateral Agent.  None of the Collateral Agent
Related Persons (as defined below) shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Transaction Document or the transactions contemplated hereby (except
for its own gross negligence or willful misconduct), or (ii) be responsible in
any manner to any of the Holders for any recital, statement, representation or
warranty made by any other party, or any officer thereof, contained in this
Agreement or in any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, this Agreement or any other
Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of any other party to this Agreement or any other
Transaction Document to perform its obligations hereunder or thereunder.  No
Collateral Agent Related Person shall be under any obligation to any Holder to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other
Transaction Document, or to inspect the properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.  “Collateral Agent
Related Persons” means the Collateral Agent and any successor agent arising
hereunder, together with their respective affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such persons and
affiliates.


(c)           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel (including counsel to the Company or any Grantor), independent
accountants and other experts selected by the Collateral Agent. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Majority Holders as it deems appropriate and,
if it so requests, it shall first be indemnified to its satisfaction by the
Holders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Majority Holders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Holders.
“Majority Holders” means at any time a Holder or Holders then holding in excess
of 50% of the then aggregate unpaid principal amount of the Notes.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Notice of Default.  The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any default or Event of Default,
except with respect to defaults in the delivery of any documents or certificates
required to be delivered to the Collateral Agent hereunder for the benefit of
the Holders, unless the Collateral Agent shall have received written notice from
a Holder or the Company or any Grantor referring to this Agreement, describing
such default or Event of Default and stating that such notice is a “notice of
default”.  The Collateral Agent will notify the Holders of its receipt of any
such notice.  The Collateral Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Holders in
accordance with this Agreement; provided, however, that unless and until the
Collateral Agent has received any such request, the Collateral Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such default or Event of Default as it shall deem advisable or
in the best interest of the Holders.


(e)           Indemnification of Collateral Agent.  Whether or not the
transactions contemplated hereby and by the other Subscription Documents are
consummated, the Holders shall indemnify upon demand the Collateral Agent
Related Persons (to the extent not reimbursed by or on behalf of the Company or
any Guarantor and without limiting the obligation of the Company or the Grantor
to do so), pro rata, from and against any and all Indemnified Liabilities (as
defined below); provided, however, that no Holder shall be liable for the
payment to the Collateral Agent Related Persons of any portion of such
Indemnified Liabilities resulting solely from such Person’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Holder shall
reimburse the Collateral Agent upon demand for its ratable share of any costs or
out of pocket expenses (including fees and disbursements of legal counsel)
incurred by the Collateral Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other
Transaction Document, or any document contemplated by or referred to herein, to
the extent that the Collateral Agent is not reimbursed for such expenses by or
on behalf of the Company.  Notwithstanding the foregoing, no Holder shall be
required to pay, in total under this paragraph (e) and any similar provision in
any other Transaction Document, any amount in excess of the total gross purchase
price of the Notes purchased by such Holder.  The undertaking in this paragraph
shall survive the payment of all obligations hereunder and the resignation or
replacement of the Collateral Agent.  “Indemnified Liabilities” means all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, charges, expenses and disbursements (including fees and disbursements of
legal counsel) of any kind or nature whatsoever which may at any time (including
at any time following repayment of the Notes and the termination, resignation or
replacement of the Collateral Agent) be imposed on, incurred by or asserted
against any Collateral Agent Related Person in any way relating to or arising
out of this Agreement or any document contemplated by or referred to herein, or
the transactions contemplated hereby and thereby, or any action taken or omitted
by any such Collateral Agent Related Person under or in connection with any of
the foregoing, including with respect to any investigation, litigation or
proceeding (including any bankruptcy or insolvency proceeding or appellate
proceeding) related to or arising out of this Agreement or the Notes or the
other Subscription Documents or the use of the proceeds thereof, whether or not
any Collateral Agent Related Person is a party thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)            Collateral Agent in Individual Capacity.  Any Collateral Agent
Related Person may engage in transactions with, make loans to, acquire equity
interests in and generally engage in any kind of business with the Company or
any Grantor and their affiliates, including purchasing and holding Notes, as
though the Collateral Agent were not the Collateral Agent hereunder and without
notice to or consent of the Holders.  The Holders acknowledge that, pursuant to
such activities, any Collateral Agent Related Person may receive information
regarding the Company or any Grantor and their affiliates (including information
that may be subject to confidentiality obligations in favor of the Company or
any Grantor and their affiliates) and acknowledge that the Collateral Agent
shall be under no obligation to provide such information to them.  With respect
to any Notes it holds, a Collateral Agent Related Person shall have the same
rights and powers under this Agreement as any other Holder and may exercise the
same as though the Collateral Agent were not the Collateral Agent, and the terms
“Holder” and “Holders” include any such Collateral Agent Related Person in its
individual capacity.


(g)           Successor Collateral Agent.  The Collateral Agent may, and at the
request of the Majority Holders shall, resign as Collateral Agent upon 30 days’
notice to the Holders.  If the Collateral Agent resigns under this Agreement,
the Majority Holders shall appoint from among the Holders a successor agent for
the Holders, which successor agent shall be approved by the Company, such
approval not to be unreasonably withheld.  If no successor agent is appointed
prior to the effective date of the resignation of the Collateral Agent, the
Collateral Agent may appoint, after consulting with the Holders and the Company,
a successor agent from among the Holders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Collateral Agent and the term
“Collateral Agent” shall mean such successor agent and the retiring Collateral
Agent’s appointment, powers and duties as Collateral Agent shall be terminated.
After any retiring Collateral Agent’s resignation hereunder as Collateral Agent,
the provisions of this Section 11 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Collateral Agent under this
Agreement.  If no successor agent has accepted appointment as Collateral Agent
by the date which is 30 days following a retiring Collateral Agent’s notice of
resignation, the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Holders shall perform all of the duties of
the Collateral Agent hereunder until such time, if any, as the Majority Holders
appoint a successor agent as provided for above.


 
12.
Miscellaneous.



(a)           The provisions of this Agreement are intended to be severable. If
any provision of this Agreement shall for any reason be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this
Agreement in any jurisdiction.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           No failure or delay on the part of the Holders in exercising any
right, remedy, power or privilege under this Agreement and the Notes shall
operate as a waiver thereof or of any other right, remedy, power or privilege of
the Holders under this Agreement, the Notes or any of the other Subscription
Documents; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other right, remedy, power or privilege or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges of the Holders under this
Agreement, the Notes and the other Subscription Documents are cumulative and not
exclusive of any rights or remedies which they may otherwise have.


(c)           Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:


If to Grantor:


At the address for the Company set forth in the Purchase Agreement


If to Collateral Agent:
 
OmniView Capital, LLC
Attn: Abraxas J Discala
30 E. 21st St., #7B
New York, NY 10010
Phone: 203-803-1995


Any such notice shall be effective when delivered, if delivered by hand
delivery, overnight courier service, or U.S. Mail return receipt requested.
 
(d)           The section headings contained in this Agreement are for reference
purposes only and shall not control or affect its construction or interpretation
in any respect.


(e)           Unless the context otherwise requires, all terms used in this
Agreement which are defined by the Code shall have the meanings stated in the
Code.


(f)           The Code shall govern the settlement, perfection and the effect of
attachment and perfection of the Holders’ security interest in the Collateral,
and the rights, duties and obligations of the Holders and the Grantor with
respect to the Collateral. This Agreement shall be deemed to be a contract under
the laws of the State of New York and the execution and delivery of this
Agreement and, to the extent not inconsistent with the preceding sentence, the
terms and provisions of this Agreement shall be governed by and construed in
accordance with the laws of that State.  EACH GRANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.  Any party delivering an executed counterpart of this
Agreement by facsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
and delivered this Security Agreement as of the day and year set forth at the
beginning of this Security Agreement.
 

GRANTOR:
STARSTREAM ENTERTAINMENT, LLC
            By:          
Name: Charles Bonan
     
Title: Managing Member
 

 
ACCEPTED BY:


OMNIVIEW CAPITAL, LLC
as Collateral Agent


By:
     
Name: Abraxas J Discala
   
Title:   Chief Executive Officer
 

 
[SIGNATURE PAGE TO STARSTREAM SECURITY AGREEMENT]
 
 
16

--------------------------------------------------------------------------------

 
 
Schedule I




1.
State(s)/Jurisdictions in which Collateral is located:



Delaware, California


2.
Grantor Information:

 
Grantor
 
Starstream Entertainment, LLC
a Delaware limited liability company
File No.: 5254943
 
Executive Offices Address:
 
100 Sky Park Drive
Monterey, California 93940
Chief Executive Officer: Charles Bonan
E-mail: cbonan@sbcglobal.net
 
Foreign Corporation Qualification Numbers:
 
None
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule II


Permitted Liens


 
1.
Credit Facility.

 
 

--------------------------------------------------------------------------------